United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                November 30, 2005

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 03-20639
                         Summary Calendar



UNITED STATES OF AMERICA,
                                    Plaintiff-Appellee,

versus

NORMAN ALAN MCDONNELL,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                    USDC No. H-02-CR-716-ALL
                       --------------------

      ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES

Before JONES, BENAVIDES, and CLEMENT, Circuit Judges.

PER CURIAM:*

     This court affirmed Norman Alan McDonnell’s sentence for his

guilty-plea conviction of one count of possession of a firearm by

a convicted felon.   See United States v. McDonnell, No. 03-20639

(5th Cir. Feb. 12, 2004).   The Supreme Court granted McDonnell’s

petition for a writ of certiorari, vacated our previous judgment,

and remanded the case for further consideration in light of United

States v. Booker, 125 S. Ct. 738 (2005).    See McDonnell v. United



*
 Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                                     No. 03-20639
                                          -2-

States,    125   S.     Ct.   1937    (2005).       This   court   has   received

supplemental briefs addressing Booker’s impact.

       McDonnell contends that he is entitled to resentencing because

the district court erred under Booker by enhancing his sentence

based on judicially-determined facts, in violation of the Sixth

Amendment, and by sentencing him under a mandatory application of

the United States Sentencing Guidelines.                   This court will not

consider a Booker-related challenge raised for the first time in a

petition for certiorari absent extraordinary circumstances.                   See

United States v. Taylor, 409 F.3d 675, 676 (5th Cir. 2005).

       To the extent that McDonnell argues that the remedial holding

of Booker, which rendered the Sentencing Guidelines effectively

advisory, should not be applied in his case, his contention runs

directly counter to Booker’s determination that both the Sixth

Amendment holding and the remedial holding must be applied to all

cases on direct review, and is therefore foreclosed.                 See Booker,

125 S. Ct. at 769.       McDonnell seeks to preserve for further review

contentions      that   Booker   errors      are    structural,    presumptively

prejudicial, and reversible per se. We reject these claims because

they conflict with the applicable standard of review for Booker

errors, as set forth in United States v. Mares, 402 F.3d 511, 520-

21 (5th Cir. 2005), cert. denied, --- U.S. ----, 126 S. Ct. 43

(2005).   See United States v. Malveaux, 411 F.3d 558, 561 n.9 (5th

Cir.    2005), cert. denied, 126 S. Ct. 194 (2005).
                               No. 03-20639
                                    -3-

     McDonnell contends that he can show plain error resulting from

the district court’s Sixth Amendment violation because the evidence

allegedly supporting the application of sentence enhancements was

vigorously contested and was not sufficient to establish the facts

necessary to enhance his sentence beyond a reasonable doubt.

However, under Mares, in order to establish that Sixth Amendment

error affected his substantial rights, as required under the plain

error standard, McDonnell must demonstrate “that the sentencing

judge--sentencing under an advisory scheme rather than a mandatory

one--would have reached a significantly different result.”         Mares,

402 F.3d at 520 n.9.     Here, there is no showing of plain error

because McDonnell identifies “no evidence in the record suggesting

that the district court would have imposed a lesser sentence under

an advisory guidelines system.”       Taylor, 409 F.3d at 677.     Given

that plain error has not been shown, “it is obvious that the much

more demanding standard for extraordinary circumstances, warranting

review of an issue raised for the first time in a petition for

certiorari, cannot be satisfied.”       Id.

     Because   nothing   in   the   Supreme   Court’s   Booker   decision

requires us to change our prior affirmance in this case, we

reinstate our judgment affirming McDonnell’s sentence.

     AFFIRMED.